Title: From John Quincy Adams to Abigail Smith Adams, 19 December 1804
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother
Washington 19. Decr: 1804.

I do not exactly recollect the date of my last Letter to you; but if it went safely you must have received it very shortly after the date of your favour of the 7th: which I received the evening before last. Indeed I am a little surprized that you had not received it before—By that you will find that in the frequency of my letters to my father and brother, I have not been forgetful of my dear mother—Stuart’s receipt for the portrait was not enclosed in your former letter; but I hope you will find and forward it—Stuart is nowhere, and perhaps if I had the right to call on him for the picture he might be induced to finish it, under the apprehension, that it would be liable to injure his reputation by its being exhibited in the owner’s possession, in its unfinished state—At any rate, it is so excellent a likeness, that being the only one extant of you, I am very anxious to have it in our own power; to whomsoever of us it may rightfully belong.
My children, with gratitude to Heaven, I have to say, have enjoyed fine health ever since my return here; but the youngest had suffered so severely by his teething in the summer, and the illness which this had brought on him, that he had pined away to an object really pitiable—He appeared to me to be smaller when I came here, than he was when I left him seven months before—His weakness was proportionable to this decline—But he has been growing plump and ruddy, every day since my return; and at length is able to run alone—This he has however done only these two or three days. His temper has been affected as might be expected by the state of his health—He is much more easily affected, and more fractious than his brother—I hope however that as he recovers his health and strength, his disposition will again sweeten and grow tractable.
George has regularly been to school, for the last six weeks, and learns to read, though not very fast—His health is excellent, and has been uninterrupted the whole Summer through—His growth is not very rapid and he is small for his age—His Spirits are as high as his health, but I find him easily managed—I study his character and disposition with close observation—The most remarkable feature I discover, and it gives me some concern, is a volatile Spirit, which it is impossible to fix upon any Thing. It would indeed be absurd at that age, to expect steadiness, or assiduous application to single objects, and I am willing to flatter myself that a habit of attention may be acquired, where it has not been bestowed by Nature—I am afraid there is too much truth in an observation of Lady Mary Wortley Montague’s, that the most extravagant and groundless of all Castles in the Air, are those we build on the hopes of our children’s virtues or happiness in the world—After all the pains we can take, Nature and Fortune ninety-nine times in a hundred contrive to disconcert all our purposes—Yet we should never be weary of well-doing.
I am very glad to hear that Mr: and Mrs: Briesler, have been laying in provisions, to be prepared for us on our return; which I hope will be by the last of March—We shall have occasion for such vegetables as can be preserved untill that Season, and I hope they will have some for us, as well as the pork and Bacon—If Mrs: Shaw’s house should be to let on very reasonable terms, and an opportunity of letting mine should offer, it would suit our convenience much better than it will be suited to find ourselves confined in the narrow bounds of my native mansion—But for this additional convenience, I cannot afford to be at much expence—There is one want which will be of the utmost pressure, and which I must beg you to look out for providing us in, at a seasonable time—I mean of Servants—A Man, or boy, to do the ordinary business of a family, and a woman able to do our Cookery, will be indispensable; with those we can begin our house-keeping, as we shall have one Maid with us.
I am much grieved to hear so unpromising accounts of my Uncle Cranch’s health; and still hope he may recover from complaints which have so often afflicted him—Of my father, brother and yourself, I wish your next letters may give more pleasing information.
Mr: Pickering invited me a few days since to dine with him, in company with the deputies from Louisiana, who came with the remonstrance; and I accepted his invitation—There are three of those Gentlemen—Messrs: Sauvé, Derbigny, and Detrehan; the two former frenchmen born; but long resident in the Country from which they come—The third, a native of Louisiana—He speaks only French; his Colleagues are familiar with our language—They are men of modest and pleasing manners, with the vivacity and sprightliness natural to their Nation; well acquainted with the world, and as far as I could judge, well-informed—They express their entire reliance upon the Justice and Honour of Congress; but they do not appear to be well satisfied with their reception here. In fact hitherto very little attention has been paid to them or their representations; nor is it probable that much will this winter be done to remove their complaints—The Governor is apparently one of their heaviest grievances, and he has just been re-appointed, under the Government Act, which commenced its operation the 1st: of October—The prohibition of the Slave-trade is another very obnoxious point with them—But this I hear will be infle They also claim under the 3d: Article of the Treaty, and the President’s promises, ha! ha! ha!  Government—But this is thought food too strong for their baby stomachs—So they are likely to go home as they came, with hardly a good word to soften their disappointment.
The french Minister, General Tureau, has the field of diplomacy wholly to himself this Winter—What his Negotiations are I know not; but he has a great fondness and taste for Music.—He is in extreme anxiety for the fate of his wife, and two daughters, who with his two Secretaries of Legation sailed from Nantes in an American Vessel, full three months since, for New-York, and have not yet arrived.
This City is dull this Winter, beyond example—There are no balls nor assemblies—No foreign Ministers to make great entertainments, and scarcely such a thing as private parties of company, where the Ladies and Gentlemen can see one anothers faces— This is no sacrifice to me; and perhaps no disadvantage to the public—The warring interests of the District of Columbia are again in full employment, and will take up half our time the remainder of the Session.
Ever affectionately yours.
J. Q. Adams.